Citation Nr: 1718358	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to herbicide agents, diesel fuel, gasoline, and/or jet fuel.


REPRESENTATION

Veteran represented by:	Tod M. Leaven, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from September 1961 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Winston Salem, North Carolina certified the case to the Board on appeal.

Following the March 2012 rating decision's denial of the Veteran's service connection claim for bladder cancer, the Veteran submitted a March 2012 notice of disagreement.  Although the Veteran reported in a November 2012 statement that he wanted to reschedule his VA examination rather than go through the traditional appeal process, he later clarified that he never intended to withdraw his initial appeal.  See October 2016 Board Hearing Transcript (Tr.), page 9-11.  Additional treatment records related to the Veteran's claim were subsequently received in September 2013.  Instead of issuing a statement of the case, the RO reconsidered and denied the Veteran's claim in a November 2013 rating decision.  38 C.F.R. § 3.156(b).  The Veteran expressed his disagreement again in an August 2014 statement, and the RO furnished a statement of the case in March 2015.  Consequently, this appeal stems from the March 2012 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

2.  The Veteran's bladder cancer is at least as likely as not due to his in-service exposure to herbicide agents.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran contends that his bladder cancer is directly related to his in-service exposure to herbicide agents.  See August 2014 Statement; October 2016 Statement.  The Veteran served in the Republic of Vietnam from January 1968 to June 1969, and from January 1972 to April 1972.  Based on this service, his exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(6)(iii).  Although bladder cancer is not a presumptive disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(e), the Board must also determine whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses related to bladder cancer.  Service examinations documented that the Veteran's genitourinary system was normal upon clinical evaluation in September 1961, April 1964, June 1968, September 1969, June 1971, November 1971, July 1972, and June 1973.  Although a May 1977 service examination marked that his genitourinary system was abnormal, the report indicated that this notation was made in reference to a June 1977 vasectomy.  In the Reports of Medical History associated with several of these examinations, the Veteran denied having any relevant problems, including bed wetting and frequent or painful urination.

After service, a November 1977 VA general medical examination stated that the Veteran's genitourinary system was normal with the exception of the bilateral vasectomy.  The record reflects that the Veteran was diagnosed with bladder cancer in March 2008.  See November 2012 Statement; June 2013 VA examination.  A March 10, 2009 letter addressed to Dr. T. stated that the Veteran presented to Dr. C. on December 30, 2008 with hematuria and dysuria.  He was noted to have a filling defect in his bladder.  See May 2009 record from Dr. T.  He then underwent a January 8, 2009 cystoscopy showing transitional cell carcinoma (TCC) at the bladder neck.  On February 3, 2009, a transurethral resection of the prostate (TURP) of the bladder neck tumor and portions of the prostate was performed.  Pathology revealed high-grade TCC of the bladder with no evidence of invasion of the prostate.  On March 19, 2009, the Veteran underwent a radical cystectomy with neobladder.  The pre- and post-operative diagnosis was bladder cancer.  A subsequent May 2009 record from Dr. T. noted that the Veteran had muscle-invasive TCC.  As such, the Veteran has demonstrated that he has a current disability, meeting the first element required for service connection.

Regarding the question of nexus, a VA examiner provided a medical opinion in June 2013.  The examiner opined that the Veteran's bladder cancer was less likely than not proximately due to, or the result of, the Veteran's claimed colon cancer as the Veteran had never been diagnosed with colon cancer.  However, the Veteran's representative indicated that he is not asserting this theory of entitlement.  See Tr., page 15-19.  The Board also notes that the Veteran is not service-connected for colon cancer.  The issue of entitlement to service connection for colon cancer was denied by the RO in the March 2012 and November 2013 rating decisions; and the Veteran did not submit a notice of disagreement for the issue.  The examiner did not provide an opinion on whether the Veteran's bladder cancer was directly related to his in-service exposure to herbicide agents.  Thus, this opinion does not provide any probative value for this theory of entitlement.

In April 2017, the Board sought an expert medical opinion through the Veterans Health Administration (VHA).  Dr. M. subsequently provided such an opinion in April 2017.  In the opinion, Dr. M. noted that certain industrial agents, such as polycyclic aromatic hydrocarbons, diesel exhaust, and paint substances, are implicated in bladder cancer formation.  Dr. M. additionally stated that cigarette smoking is the primary risk factor for bladder cancer in the United States.

However, Dr. M. also discussed the findings from "Veterans and Agent Orange:  Update 2014," an evaluation conducted by the Institute of Medicine of the National Academies of Sciences, Engineering, and Medicine.  Dr. M. noted that this most recent Institute of Medicine update reported that there was limited or suggestive evidence of an association between herbicides (including Agent Orange) and several disorders, such as bladder cancer and prostate cancer.  As discussed above, prostate cancer is one of the diseases that is presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  In light of the fact that these disorders were placed in the same category, Dr. M. observed that bladder cancer appeared to be as compensable as prostate cancer for veterans exposed to herbicide agents.  However, Dr. M. stated that the specific probability that Agent Orange was the cause of bladder carcinoma in one particular individual who has been exposed cannot be determined based on the current literature studies.  The Board finds that this opinion has great probative value as Dr. M. considered the Veteran's medical history, cited to relevant medical literature, and provided a detailed rationale for his conclusion.

The Board notes that that the Veteran smoked from the age of 10 to 52.  See December 2012 FM Family Health Center record.  However, the Institute of Medicine's findings reflect that the bladder cancer has the same degree of association with herbicide agents as another disease that is listed in 38 C.F.R. § 3.309(e).  Although Dr. M. was unable to determine the specific probability of such an association on an individual basis, he did not challenge the findings of the study.  Moreover, there is no negative opinion of record to weigh against Dr. M's conclusions.

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's bladder cancer is due to his exposure to herbicide agents during active service.  Service connection for bladder cancer is therefore granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not consider any other theory of entitlement advanced. 


ORDER

Entitlement to service connection for bladder cancer is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


